                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 WILLIE NASH,

        Plaintiff,                                                     ORDER
 v.
                                                             Case No. 16-cv-223-wmc
 KATHLEEN HEYDE, et al.,

        Defendants.


       Pro se plaintiff Willie Nash is proceeding on Eighth Amendment deliberate

indifference claims against defendants related to the medical care he received for his

Hepatitis C. On December 7, 2018, the court gave plaintiff until December 28, 2018, to

file a response to defendants’ motion for summary judgment and warned plaintiff that his

case would be dismissed for failure to prosecute if he did not respond. (Dkt. #31.) That

deadline has passed and the court has received nothing from plaintiff. Accordingly, the

court is now dismissing this case with prejudice for plaintiff’s failure to prosecute. See James

v. McDonald’s Corp., 417 F.3d 672, 681 (7th Cir. 2005).


                                           ORDER

       IT IS ORDERED that plaintiff Willie Nash’s claims are DISMISSED WITH

PREJUDICE for failure to prosecute. The clerk of court is directed to enter judgment in

defendants’ favor and close this case.

       Entered this 9th day of January, 2019.

                                            BY THE COURT:

                                            _/s/____________________________________
                                            WILLIAM M. CONLEY
                                            District Judge
